Citation Nr: 9934393	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  93-01 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1947 to July 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant service connection for the 
veteran's cause of death.  The appellant, the veteran's 
widow, filed a timely notice of disagreement regarding this 
determination, initiating this appeal.

This claim has been presented to the Board twice previously, 
in February 1994 and April 1995; on both occasions, it was 
remanded to the RO for additional development.  In July 1998, 
it was returned to the Board, at which time it was submitted 
to a private medical specialist in order to obtain an 
independent medical opinion.  That opinion having been 
furnished in October 1999, the claim has been returned to the 
Board.  

The veteran's widow filed a May 1992 VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation If Applicable).  A claim for 
dependency and indemnity compensation includes a claim for 
death pension and, by the express language of Form 21- 534, 
also includes a claim for accrued benefits.  See Isenhart v. 
Derwinski, 3 Vet. App. 177 (1992).  The RO's June 1992 rating 
decision did not address death pension or accrued benefits, 
and these issues are therefore referred to the RO for 
appropriate action including, if warranted, notification to 
the appellant of the information needed to complete the 
application. 38 U.S.C.A. § 5103(a) (West 1991); Isenhart, 
supra.  



FINDINGS OF FACT

1.  The veteran died on April [redacted], 1992.  The cause of 
death was myocardial infarction, with no underlying causes noted, 
according to the death certificate.

2.  At the time of his death, the veteran was service 
connected for bilateral renal calculi.  

3.  The veteran did not incur or aggravate a cardiovascular 
disability during service, or within a year thereafter.  

4.  The preponderance of the evidence is against the 
assertion that the veteran's hypertension and/or coronary 
artery disease was proximately due to or the result of his 
service connected bilateral renal calculi.  


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 11131, 1137, 1310 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are negative for any 
diagnosis of or treatment for a cardiovascular disability.  
Both his July 1947 service entrance examination and July 1950 
service separation examination describe his heart and 
cardiovascular system as without abnormality.  Likewise, a 
cardiovascular disability was not noted within a year of his 
separation from service.  

In an October 1967 rating decision, the veteran was granted 
service connection for residuals of a right uretheral 
calculus.  In April 1989, this was changed to service 
connection for bilateral renal calculi, with recurrences.  

A September 1988 statement from R.A.S., M.D., indicated the 
veteran continues to pass kidney stones, and also has 
hypertension, which "may have been aggravated by this kidney 
condition."  An August 1989 statement from the same doctor 
suggests the veteran's service connected bilateral kidney 
disabilities "may be the source" of his hypertension.  

VA treatment records reflect that the veteran was admitted to 
a VA medical center in February 1991 for treatment of 
unstable angina, with EKG changes.  His cardiac risk factors 
were "being male, a smoker until January 1991, [and a] 
history of hypertension," according to Dr. A.M., M.D., the 
treating VA physician.   Elevated cholesterol was also noted.  
However, renal disease or a history of renal calculi was not 
listed as a cardiac risk factor.  Exercise, diet adjustment, 
and weight reduction were recommended as part of the 
veteran's follow-up care.  

C.R.G., M.D., submitted an April 1991 statement indicating he 
has been treating the veteran at a local VA medical center 
for "significant coronary artery disease."  He suggested 
that the veteran's "renal disease was very likely at least 
one of the precipitating factors in his developing coronary 
artery disease."  According to the doctor, renal disease 
"very frequently causes hypertension," which the veteran 
did develop.  Likewise, hypertension is a definite risk 
factor for the development of coronary artery disease.  
Although the doctor could not "positively ascribe" the 
veteran's coronary artery disease to his renal disease, such 
a scenario was "plausible and likely played . . . a role" 
in the development of heart problems.  

The veteran died on April [redacted], 1992.  The cause of death 
was myocardial infarction, with no underlying causes noted, 
according to the death certificate.  At the time of his 
death, he was service connected, with a compensable rating, 
for the residuals of a right ureteral calculus.  In May 1992, 
the appellant, the veteran's widow, filed a claim for service 
connection for the veteran's cause of death.  This was denied 
by the RO in a June 1992 rating decision.  She responded with 
an October 1992 notice of disagreement.  

When the appellant's claim was initially presented to the 
Board in February 1994, it was remanded for additional 
evidentiary development, including the procurement of private 
and VA medical records.  

Additional medical records were received, including the 
veteran's terminal treatment records.  He reported to the 
emergency room at a VA medical center on April [redacted], 1992 
with a crushing pain in the chest.  A myocardial infarction was 
diagnosed, and a history of hypertension and kidney stones 
was noted.  However, no connection between the veteran's 
kidney stones and his hypertension or his myocardial 
infarction was indicated.  His cardiac risk factors were 
indicated to be hypertension, mild hypercholesterolemia, and 
a history of smoking.  The veteran went into respiratory 
arrest and, despite vigorous attempts to revive him, died 
that day.  

The appellant's claim was returned to the Board in April 
1995, at which time it was again remanded for consideration 
of additional issues.  

In October 1995, an opinion was obtained by the RO from a VA 
doctor, Dr. K.C., M.D., regarding the veteran's cause of 
death.  A VA doctor, who did not indicate he had previously 
treated the veteran, stated, after reviewing the medical 
evidence, that the veteran had normal kidney function, based 
on BUN and creatine levels, at the time of his death; hence, 
there was no relationship between his past medical history of 
kidney stones and his myocardial infarction.  

The prior denial of the appellant's cause of death claim was 
continued by the RO, and the appeal was returned to the Board 
for consideration.  Due to the complex medical issues 
involved, the claim was sent to a private medical specialist 
for an independent medical opinion.  

An independent medical expert (IME), reviewed the claims 
folder, including all medical evidence of record, and 
prepared an October 1999 medical opinion statement addressing 
the questions at issue.  According to the IME, the veteran's 
"kidney stones did not cause [his] hypertension or coronary 
artery disease."  While kidney stones may result in 
hypertension, this situation only occurs "when there is 
destruction of renal tissue by chronic infection or 
obstruction to urine outflow."  Because the veteran's BUN 
and creatinine blood test results, indicators of kidney 
function, were within normal limits as far back as 1983 and 
up until his death in 1992, there was no evidence of impaired 
renal function in the veteran.  For the same reasons, the 
veteran's kidney stones did not cause an increase in the 
severity of his hypertension and/or coronary artery disease, 
according to the IME.  Regarding the veteran's hypertension 
and coronary artery disease, the doctor wrote that these 
diseases did contribute to his death from myocardial 
infarction.  In combination with the veteran's smoking, 
obesity, hypercholesterolemia, and "other unrecognized 
genetic risk factors," his hypertension and coronary artery 
disease resulted in the veteran's death.  

Analysis

The appellant seeks service connection for the veteran's 
cause of death.  Service connection may be granted for a 
veteran's cause of death if a disability causing death 
occurred during service or a service-connected disability 
either caused death or contributed substantially and 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).  The death of a veteran will be 
service connected when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312 (1999).  A secondary disability 
which is proximately due to or the result of a service 
connected disability will itself be considered service 
connected.  38 C.F.R. § 3.310 (1999).  When, after all the 
evidence is presented, an approximate balance exists between 
the positive and negative evidence, the benefit of the doubt 
will be granted the claimant.  38 U.S.C.A. § 5107(b) (West 
1991).

As an initial matter, the appellant's claim is well grounded, 
meaning it is plausible.  All relevant evidence has been 
obtained with regard to the claim and no further assistance 
to the appellant is required to comply with the VA's duty to 
assist her.  38 U.S.C.A. § 5107(a) (West 1991).   

Considering first whether the veteran's fatal cardiovascular 
disabilities were incurred during service, or within a year 
thereafter, the service medical records do not reflect such a 
disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1999).  Both his July 1947 service entrance examination and 
July 1950 service separation examination describe his heart 
and cardiovascular system as without abnormality.  Likewise, 
a cardiovascular disability was not noted within a year of 
his separation from service.  No evidence of record suggests, 
and the appellant does not contend, that the veteran incurred 
hypertension, coronary artery disease, or any other 
cardiovascular disability during service or within a year 
thereafter which resulted in his fatal myocardial infarction.  

Instead, the appellant contends the veteran's recurrent 
service connected bilateral renal calculi caused or 
exacerbated his hypertension, which then resulted in his 
fatal myocardial infarction.  The medical evidence of record, 
including the recent independent medical opinion, supports 
the assertion that the veteran's hypertension and coronary 
artery disease substantially contributed to his death via 
myocardial infarction.  This fact is accepted by the Board; 
the only remaining issue is the relationship, if any, between 
the veteran's renal calculi and his cardiovascular 
disabilities.  

Several medical opinions have been provided in support of the 
appellant's contentions.  These include the September 1988 
and August 1989 statements of R.A.S., M.D., and the April 
1991 statement of C.R.G., M.D., both of whom treated the 
veteran prior to his death.  In contrast are two additional 
medical opinion statements, one from a VA doctor, Dr. K.C., 
and one from an independent medical examiner; both statements 
concluded the veteran's service connected renal calculi did 
not cause or result in his fatal hypertension.  

The Court has held that the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Initial review of these medical opinion statements suggests 
each doctor is a competent medical expert, qualified to give 
opinion evidence to the Board on complex matters of medical 
etiology.  None of the opinion statements are inherently 
false or incredible on their face.  

Considering first the statements of Dr. R.A.S., M.D., both 
these statements suggest a connection "may" exist between 
the veteran's renal calculi and his hypertension.  The Court 
has previously noted that "may" also implies "may not," 
and is therefore speculative.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  This is not to say that a physician's 
statement must be expressed in terms of certainty in order 
for it to have any probative merit.  See Lathan v. Brown, 7 
Vet. App. 359, 366 (1995).  Nevertheless, by suggesting only 
that a medical nexus "may" exist between a service 
connected disability and a cause of death, the medical expert 
addresses the question of possibility, but not probability.  
Dr. S. does not say in either statement that it is at all 
likely or probable that the veteran's hypertension is 
proximately due to or the result of his service connected 
renal calculi.  

The statement of Dr. C.R.G., M.D., also suggests a possible 
medical nexus between the veteran's renal disease and his 
coronary artery disease; however, the doctor prefaced his 
opinion by stating first that "[i]t would be impossible to 
give specific risk percentages" involving renal disease and 
coronary artery disease.  Still, he opined that the veteran's 
"renal disease was very likely at least one of the 
precipitating factors in his developing coronary artery 
disease."  Renal disease "very frequently causes 
hypertension," according to Dr. G.  He concluded by stating 
that while he "can not positively ascribe [the veteran's] 
coronary artery disease to his renal disease," such a 
medical nexus "is plausible and likely played, at least, a 
role in the development of his ongoing problems."  

Again, this medical opinion statement is equivocal; at most, 
renal disease was a "precipitating factor" or "played . . 
. a role" in the development of the veteran's cardiovascular 
disabilities, according to the doctor.  Dr. G. did not weigh 
the veteran's renal disease against his other cardiac risk 
factors, which, according to the VA terminal treatment 
records, included hypercholesterolemia and a history of 
smoking.  It is thus difficult to tell if it is as likely as 
not that the hypertension arouse because of the service 
connected renal calculi.  

In contrast to the aforementioned medical statements, the 
claims folder was reviewed by a VA physician, Dr. K.C., M.D., 
in October 1995, who found "no relationship between [the 
veteran's past medical history of] kidney stones and his 
myocardial infarction."  The doctor based his unequivocal 
assessment on the veteran's "normal kidney function," as 
reflected by his BUN and creatine levels, at the time of his 
myocardial infarction.  Likewise, the IME stated the 
veteran's "kidney stones did not cause [his] hypertension or 
coronary artery disease."  While the IME acknowledged that 
kidney stones may result in hypertension, this situation only 
occurs "when there is destruction of renal tissue by chronic 
infection or obstruction to urine outflow."  Because the 
veteran's BUN and creatinine blood test results, indicators 
of kidney function, were within normal limits as far back as 
1983 and up until his death in 1992, there was no evidence of 
impaired renal function in the veteran.  

On their face, the opinions of both the VA doctor and the IME 
are unambiguous; they reflect a high degree of certainty in 
their language.  Drs. S. and G. had the benefit of examining 
the veteran in person, but authored their statements prior to 
his death, and thus did not have the opportunity to review 
the full medical record, as was made available to Dr. C. and 
the IME.  Also, the opinions of Drs. S. and G. did not 
discuss the veteran's BUN and creatine levels, and so their 
assessments would appear to be less complete than the 
subsequent opinions of record.  Overall, the opinions of Drs. 
C. and the IME reflect a greater degree of certitude, and 
based as they are on a full review of the medical record, 
they are afforded more probative weight by the Board.  

While the appellant herself has asserted that the veteran's 
cause of death was due to his service connected disability, 
she, as a layperson, is not qualified to offer expert medical 
opinion evidence to the Board.  See Pearlman v. West, 11 Vet. 
App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)].  

In conclusion, the preponderance of the evidence is against 
the appellant's claim for service connection for the 
veteran's cause of death.  According to the medical evidence 
of record, a disability causing death was not incurred in or 
aggravated by service, or within a year thereafter, and a 
service-connected disability did not either cause death or 
contribute substantially and materially to cause death.  38 
U.S.C.A. §§ 1112, 1113, 1131, 1137, 1310 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 
(1999).  For these reasons, the appellant's claim for service 
connection for the veteran's cause of death must be denied.  


ORDER

Service connection for the veteran's cause of death is 
denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

